MacIntyre, J.,
dissenting. The mere fact that A, an employee, was having a difficulty with B, would not justify C’s intervening in the row and killing A where there was no relationship between them. That part of the workmen’s compensation act as embodied in the Code, § 114-105, says, in part: “No compensation shall be allowed for an injury or death due to the employee’s wilful misconduct, including intentional self-inflicted injury, or growing out of his attempt to injure another.” The designated specific act in the instant case which constitutes wilful misconduct is the injury of or the attempt to injure another. I think the- word “another” as used in the act should be construed to refer to the person or persons whom the employee seek*73ing compensation was attempting to injure. In order to conclude compensation, the evidence should disclose a connection between the act of wilful misconduct on the part of the employee seeking compensation, and the person who injured him. In this case there is no evidence that the deceased A was the aggressor toward C, nor was A guilty of wilful misconduct toward C, the person who killed A. And even if we concede the commissioner was authorized to find, under the conflicting evidence, that A was guilty of misconduct toward B, yet C, a third person against whom no wilful misconduct was directed, and against whom no injury had been done or attempted, had no right to punish A by killing him for a wrong done to B. The misconduct, not the conduct, must be wilful. If the acts of A were such as to amount to misconduct and were wilful as to B, these acts, even if they amounted to misconduct when directed against B, in that he intended to shoot B without sufficient provocation, yet the shooting without sufficient provocation was not wilful (intentional) in so far as C was concerned. No injury of or intent - to injure C was shown. A was killed while attempting to report for work at the very gates of his employer. Under the facts in this case, I think his dependents are entitled to compensation, and that the judgment of the superior court in so finding was correct, and that the judgment should be affirmed.